Cross-bill of exceptions dismissed.

Action by Moomaugh under code, §3390, commenced December 14, 1889, to recover 210 bags of flour alleged *68to be of the value of $450. lie obtained a verdict for $600 on Juüe 12, 1891. The defendants moved for a new trial, which was granted unless the plaintiff would write off the excess of $450 as principal, with seven per cent, interest thereon from the date of filing the declaration to that of the verdict. To this ruling the plaintiff excepted. By cross-bill of excejrtions the defendants alleged that the court erred in certain charges and re- . fusals to charge set out in a motion for a new trial.
Simmons & Corrigan, for plaintiff.
Cox & Reed, for defendant.